
	

113 S2994 IS: Leveling the Playing Field Act
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2994
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2014
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Tariff Act of 1930 to facilitate the administration and enforcement of antidumping and
			 countervailing duty orders, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Leveling the Playing Field Act.2.Consequences of failure to cooperate with a request for information in an investigationSection 776 of the Tariff Act of 1930 (19 U.S.C. 1677e) is amended—(1)in subsection (b)—(A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and by
			 moving such subparagraphs, as so redesignated, 2 ems to the right;(B)by striking Adverse Inferences.—If and inserting the following: “Adverse Inferences.—(1)In generalIf;(C)by striking under this title, may use and inserting the following: “under this title—(A)may use; and(D)by striking facts otherwise available.  Such adverse inference may include and inserting the following: “facts otherwise available; and(B)is not required to determine, or make any adjustments to, a  countervailable   subsidy rate or
			 weighted average dumping margin based on any assumptions about 
			 information the interested party would have provided if the interested
			 party had   complied with the request for information.(2)Adverse inferencesAn adverse inference under paragraph (1)(A) may 					include;(2)in subsection (c)—(A)by striking Corroboration of Secondary Information.—When the and inserting the following: “Corroboration of Secondary Information.—(1)In generalWhen the; and(B)by adding at the end the following:(2)Exceptions(A)Information provided by partyIf the administrative authority or the Commission uses an inference that is adverse to the
			 interests of a party under subsection (b)(1)(A), information provided by
			 that party, including any dumping margin or subsidy rate
			 calculated based on such information, shall not be considered secondary
			 information under this subsection and shall not be subject to
			 corroboration under paragraph (1), even if the information was submitted
			 by that party in a separate proceeding under this title or a separate
			 segment of the same proceeding.(B)Information relating to dumping margins and subsidy ratesIf the administering authority uses a countervailable subsidy rate or dumping margin in accordance
			 with subsection (d)(1), the administering authority is not required to
			 corroborate information relating to that rate or margin under paragraph
			 (1) if that rate or margin was calculated, in whole or in part, using
			 information—(i)submitted by an interested party described in subparagraph (A) or (B) of section 771(9), and(ii)certified by that interested party as accurate and complete to the best of that interested party's
			 knowledge under section 782(b).; and(3)by adding at the end the following:(d)Subsidy rates and dumping margins in adverse inference determinations(1)In generalIf the administering authority uses an inference that is adverse to the interests of a party under
			 subsection
			 (b)(1)(A) in selecting among facts otherwise available, the administering
			 authority may—(A)in the case of a countervailing duty proceeding, use a subsidy rate—(i)calculated with respect to a subsidy program involved in the proceeding that is the same or similar
			 to the subsidy program for which a determination is to be made under this
			 section, or, in the absence of such a program, any other subsidy
			 program involved in the proceeding,(ii)calculated in another countervailing duty proceeding with respect to another subsidy program
			 implemented
			 by the country that is implementing the subsidy program for which a
			 determination is to be made under this section unless the administering
			 authority has evidence that exporters or producers of the subject
			 merchandise could not have used such other subsidy program, or(iii)alleged in a petition filed under section 702(b) that was relied on by the administering authority
			 to initiate the countervailing duty investigation, and(B)in the case of an antidumping duty proceeding, use—(i)a dumping margin based on any individual
			 sale of the subject merchandise calculated with respect to any exporter or
			 producer involved in the proceeding during the investigation or review,(ii)an individual weighted average dumping margin calculated with
			 respect to any exporter or producer involved in the proceeding during the
			 investigation or a review,(iii)any dumping margin alleged in a petition filed under section 732(b) that was relied on
			 by the administering authority to initiate the antidumping duty
			 investigation, or(iv)any dumping margin found in another antidumping duty proceeding with respect to a class or kind of
			 merchandise that is the same or similar to and from the same country as
			 subject merchandise involved in the proceeding.(2)Discretion to apply highest rateThe
			 administering authority has the discretion under paragraph (1), in
			 selecting from among facts otherwise available, to apply
			 any of the
			 coun­ter­vail­able subsidy rates or dumping margins specified under that
			 paragraph, including the highest such rate or margin.(3)No obligation to make certain estimates or address certain claimsIf the administering authority uses an adverse inference under subsection
			 (b)(1)(A) in selecting among facts otherwise available, the administering
			 authority is not required, for purposes of subsection (c) or for any other
			 purpose—(A)to estimate what the countervailable subsidy rate or dumping margin would have been  if the
			 interested party found to have failed to cooperate under subsection (b)(1)
			 had cooperated, or(B)to demonstrate that the coun­ter­vail­able subsidy rate or dumping margin used by the administering
			 authority reflects the commercial reality of the interested party.(4)Rule of constructionNothing in this subsection shall be construed to limit the discretion of the administering
			 authority to use any other countervailable subsidy rate or dumping margin
			 not specified in paragraph (1),
			 subject to the
			 corroboration requirements of subsection (c)..3.Evaluation of impact on domestic industry in determination of material injurySection 771(7)(C) of the Tariff Act of 1930 (19 U.S.C. 1677(7)(C)) is amended by striking clause
			 (iii) and inserting the following:(iii)Impact on affected domestic industry(I)In generalIn examining the impact required to be considered under subparagraph (B)(i)(III), the Commission
			 shall evaluate all relevant economic factors that have a bearing on the
			 state of the industry in the United States, including—(aa)actual and potential decline in output, sales, market share, gross profits, operating profits, net
			 profits, ability to service debt, productivity, return on investments,
			 return on assets, and utilization of capacity,(bb)factors affecting domestic prices,(cc)actual and potential negative effects on cash flow, inventories, employment, wages, growth, ability
			 to raise capital, and investment,(dd)actual and potential negative effects on the existing development and production efforts of the
			 domestic industry, including efforts to develop a derivative or more
			 advanced version of the domestic like product, and(ee)in a proceeding under subtitle B, the magnitude of the margin of dumping.(II)Evaluation of economic factors in context(aa)In generalThe Commission shall evaluate all relevant economic factors described in subclause (I) within the
			 context of the business cycle and conditions of competition that are
			 distinct to the affected industry.(bb)Industry performanceThe fact that the performance of the affected industry has improved during the period of
			 investigation shall not preclude a finding of material injury or threat of
			 material injury if the improvement in performance has been affected by
			 imports of the subject merchandise.(III)Effect of recessionIn the case of an investigation initiated by petition, if the National Bureau of Economic Research
			 or another government agency responsible for business cycle evaluation
			 declares that a recession began at any time during the 3-year period
			 preceding the date on which the petition was filed, the Commission may, if
			 timely requested by an interested party, extend its normal period of
			 investigation to ensure that the period begins at least 365 days before
			 the beginning of the recession to ensure
			 that the condition of the affected industry can be appropriately assessed
			 in relation to the business cycle..4.Determination of duties for new exporters and
			 producers based on bona fide United States salesSection 751(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)) is amended—(1)by striking clause (iii);(2)by redesignating clause (iv) as clause (iii); and(3)by adding at the end the following:(iv)Bona fide United States sales(I)Eligibility for individual margin or rateAn exporter or producer is eligible for an individual weighted average dumping margin or individual
			 countervailing duty rate established in a review conducted under clause
			 (i) only if that exporter or producer demonstrates that all sales of
			 subject merchandise by that
			 exporter or producer in the United States or for exportation to the United
			 States during the period covered by the
			 review are—(aa)bona fide, and(bb)sold to a person that is not affiliated with that exporter or producer.(II)Elements of bona fide determinationIn
			 determining wheth­er the sales of an exporter or producer
			 in the United States are bona fide for purposes of subclause (I)(aa), the
			 administering authority shall consider, depending on the circumstances
			 surrounding such sales—(aa)the prices of such sales,(bb)whether such sales were made in commercial quantities,(cc)the timing of such sales,(dd)the expenses arising from such sales,(ee)whether the subject merchandise involved in such sales was resold in the United States at a
			 profit,(ff)whether such sales were made on an arms-length basis, and(gg)any other factor the administering authority considers to be relevant with respect to whether such
			 sales
			 are, or are not, likely to be typical of sales the exporter or producer
			 will make after completion of the review..5.Requirement that certification by  importer and exporter accompany certain merchandise upon entry(a)In generalSubtitle D of title VII of the Tariff Act of 1930 (19 U.S.C. 1677 et seq.) is amended by adding at
			 the end the following:784.Requirement that certification by  importer and exporter accompany certain merchandise upon entry(a)Requirement(1)In generalIn any case in which the administering authority requires that a certification described in
			 paragraph (2) accompany imports of merchandise, the
			 Commissioner responsible for U.S. Customs and Border Protection (in this
			 section referred to as the Commissioner) shall require the merchandise
			 to be accompanied by that certification upon entry into the customs
			 territory of the United States.(2)Certification describedA certification described in this paragraph is a certification, as required by the administering
			 authority, by the importer or exporter of the
			 merchandise that the merchandise is not subject to a
			 duty under this title because the merchandise does not fall within the
			 scope of any antidumping or countervailing duty order.(b)Authority To assess highest rate of dutyIf a certification described in paragraph (2) of subsection (a) is required to accompany the
			 merchandise upon entry into the customs territory of the United
			 States pursuant to paragraph (1) of that subsection, and that
			 certification does not accompany
			 the merchandise or a certification that contains
			 any materially false, fictitious, or fraudulent statement or
			 representation or any material omission accompanies the merchandise, the
			 merchandise shall be liquidated or reliquidated at the highest rate of
			 antidumping or countervailing duty applicable to the merchandise.(c)PenaltiesIf a certification described in paragraph (2) of subsection (a) is required to accompany the
			 merchandise upon entry into the customs territory of the United
			 States pursuant to paragraph (1) of that subsection, and that
			 certification does not accompany
			 the merchandise or a certification that contains
			 any materially false, fictitious, or fraudulent statement or
			 representation or any material omission accompanies the merchandise, the
			 importer of the
			 merchandise may be subject to a penalty pursuant to section 592 of this
			 Act, section
			 1001 of title 18, United States Code,	or any other applicable provision
			 of law..(b)Clerical amendmentThe table of contents for title VII of the Tariff Act of 1930 is amended by inserting after the
			 item relating to section 783 the following:Sec. 784. Requirement that certification by  importer and exporter accompany certain merchandise
			 upon entry..6.Reduction in  burden on Department of Commerce by reducing the number of voluntary respondentsSection 782(a) of the Tariff Act of 1930 (19 U.S.C. 1677m(a)) is amended—(1)in paragraph (1), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively,
			 and by moving such clauses, as so redesignated, 2 ems to the right;(2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by
			 moving such subparagraphs, as so redesignated, 2 ems to the right;(3)by striking Investigations and Reviews.—In and inserting the following: “Investigations and Reviews.—(1)In generalIn;(4)in paragraph (1), as designated by paragraph (3), by amending subparagraph (B), as redesignated by
			 paragraph (2), to read as follows:(B)the number of exporters or producers subject to the investigation or review is not so large that
			 any additional individual examination of such exporters or producers would
			 be unduly
			 burdensome to the administering authority and inhibit the timely
			 completion of the investigation or review.; and(5)by adding at the end the following:(2)Determination of unduly burdensomeIn determining if an individual examination under paragraph (1)(B) would be unduly burdensome, the
			 administering authority may consider the following:(A)The complexity of the issues or information presented in the proceeding, including questionnaires
			 and any responses thereto.(B)Any prior experience of the administering authority in the same or similar proceeding.(C)The total number of investigations under subtitle A or B and reviews under section 751(a) being
			 conducted by the administering authority as of the date of the
			 determination.(D)The availability of staff and other resources considered necessary by the administering authority
			 for the timely and accurate completion of each such investigation and
			 review.(E)Such other factors relating to the timely and accurate completion of each such investigation and
			 review as the administering authority considers appropriate..
			7.Clarification of discretion of Secretary of Commerce to disregard certain price or cost values in
			 calculation of normal valueSection 773(c) of the Tariff Act of 1930 (19 U.S.C. 1677b(c)) is amended by adding at the end
			 the following:(5)Discretion to disregard certain price or cost valuesIn valuing the factors of production under
			 paragraph (1) for the subject merchandise, the administering authority may
			 disregard price or cost
			 values if the administering authority has reason to believe or suspect
			 that the subject merchandise is being subsidized or dumped,
			 without investigating and determining that subsidization or dumping has
			 occurred..8.Clarification of factors for determining whether a country is a nonmarket economy countrySection 771(18)(B) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(B)) is amended—(1)in clause (v), by striking and at the end;(2)by redesignating clause (vi) as clause (vii); and(3)by inserting after clause (v) the following:(vi)the extent to which the government of the foreign country enforces and administers its laws, legal
			 and administrative procedures, and other policies in an open and
			 transparent manner that affords all parties, whether foreign or domestic,
			 due process and equal and non-discriminatory treatment under those laws,
			 procedures, and policies, and.9.Application to Canada and MexicoPursuant to article 1902 of the North American Free Trade Agreement and section 408 of the North
			 American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this Act shall apply with respect to goods from
			 Canada and Mexico.
		
